DETAILED ACTION
This Action is responsive to the Preliminary Amendment filed on 06/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 24 is objected to because of the following informalities:  Line 2 recites, in part: “depositing as second polysilicon layer” (emphasis added). It appears that the claimed limitation should read: depositing a second polysilicon layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar (WO 2015/047701), in view of Wang (US 2006/0216900).

Regarding claim 22, Ramkumar (see, e.g., FIG. 2D – FIG. 2L) discloses method of fabricating a semiconductor device comprising: 
forming a charge trapping stack 226 over a surface of a substrate 204 in a memory region 208 (Para 0026); 
forming a gate dielectric 236, 238 over the surface of the substrate 204 in a peripheral region 212a, 212b, 212c (Para 0038); 
depositing a first polysilicon layer polysilicon layer and a height-enhancing (HE) film 240 over the surface of the substrate 204 in the memory region 208 and the peripheral region 212a, 212b, 212c (Para 0040, Para 0042); 
patterning the HE film 240, first polysilicon layer polysilicon layer, and the charge trapping stack 226 to form a memory-gate 226, 242, 250 in the memory region 208 (Para 0040-Para 0043); 
patterning the HE film 240, first polysilicon layer polysilicon layer, and the gate dielectric 236 in a high voltage (HV) area 212b in the peripheral region 212a, 212b, 212c to form a HV-gate 236, 240, 250 (Para 0040-Para 0043); and 
implanting ions to form a first source/drain (S/D) region 262 in the substrate 204 adjacent to the HV-gate 236, 240, 250 (Para 0043, Para 0045), 
Although Ramkumar shows substantial features of the claimed invention, Ramkumar fails to expressly teach the first S/D region comprises the ions implanted to a depth in the substrate greater than a height of the HV-gate above the surface of the substrate.
Wang (see, e.g., FIG. 9) discloses performing a high energy implant to form source or drain (S/D) region 26 for the purpose of providing an implantation method that is permitted to go deeper into the substrate to provide a deeper junction, which provides better junction capacitance (Para 0019, Para 0020, Para 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the depth of the source or drain (S/D) region as disclosed by Ramkumar to include performing a high energy implant to form source or drain (S/D) region as described by Wang for the purpose of providing an implantation method that is permitted to go deeper into the substrate thereby providing better junction capacitance (Para 0019, Para 0020). 
Ramkumar/Wang do not expressly disclose the depth of the S/D region 26 (as described by Wang) as related to the height of the gate; however, Wang establishes the advantages to deep junction implantation. For example, that the depth of the S/D region is related to an improved junction capacitance for the given device (Wang: Para 0019). The depth of the lightly doped region as it relates to the height of the gate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the depth of S/D region as it relates to the gate, it would have been obvious to one of ordinary skill in the art to use deep junction implantation that has a depth that exceeds the height of the gate above the surface of the substrate in the method of fabrication of a semiconductor device of Ramkumar.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed depth of the S/D region as it relates to the gate or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
The combination of Ramkumar/Wang teaches that the first S/D region 26 (of Wang) comprises the ions implanted to a depth in the substrate 204 (of Ramkumar) greater than a height of the HV-gate 236, 240, 250 (of Ramkumar) above the surface of the substrate 204 (of Ramkumar).

Regarding claim 23, Ramkumar (see, e.g., FIG. 2D – FIG. 2L) teaches that a channel 218 underlying the HV-gate 236, 240, 250 is substantially free of the ions implanted during forming of the first S/D region 262 (Para 0022, Para 0045).

Regarding claim 30, Ramkumar (see, e.g., FIG. 2D – FIG. 2L) teaches that patterning the first polysilicon layer polysilicon layer to form the memory-gate 226, 242, 250 and patterning the first polysilicon layer polysilicon layer to form the HV-gate 236, 240, 250 are accomplished concurrently in single patterning operation (Para 0040-Para 0043).

Allowable Subject Matter
Claims 31-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 31, the applied prior art neither anticipates nor renders obvious the claimed method of fabricating a semiconductor device comprising depositing a second polysilicon layer over the surface of the substrate; planarizing the second polysilicon layer to remove portions of the second polysilicon layer extending above top surfaces of the memory-gate and HV-gate; forming a logic-gate-pattern for a low voltage (LV)-gate in a LV area in the peripheral region while protecting the memory-gate and HV-gate using remaining portions of the second polysilicon; and patterning the remaining portions of the second polysilicon layer to form a select-gate in the memory region adjacent to the memory-gate.
Regarding claim 37, the applied prior art neither anticipates nor renders obvious the claimed method of fabricating a semiconductor device comprising depositing a second polysilicon layer over the surface of the substrate; planarizing the second polysilicon layer to remove substantially all of the HE film and portions of the second polysilicon layer extending above top surfaces of the memory-gate and first-gate; and patterning remaining portions of the second polysilicon layer to form a select-gate in the memory region adjacent to the memory-gate.
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817